DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
The RCE dated 1/28/2021 was initially not entered as being non-response due to a shift in the invention presented for examination via amendment of the claims (see Notice of Informal or Non-Responsive Amendment dated 7/9/2021)
An interview was held on 8/30/2021 (see Interview Summary form dated 9/3/2021). During the interview, the examiner agreed to permit the shift in invention upon re-filing the RCE.
In response to the Notice of Informal or Non-Responsive Amendment dated 7/9/2021, applicant filed an amendment dated 9/9/2021 which has been entered and considered for this Office Action as an RCE.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, there is insufficient antecedent basis for the term “the reference device” in line 12 of the claim because it is unclear which reference device (i.e., the first reference or the second reference) this refers to.
In accordance with compact prosecution practice, (see MPEP 2173.06) this is being construed for purposes of examination as referring to the second reference device (i.e., the reference device that is coupled to the tool) to align with the changes made to claim 16.

Claims 16-20, 22-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the Specification are originally filed does not disclose (or reasonably suggest to the ordinarily skilled artisan that the inventor possessed) the combination of the following limitations of claim 16:
“receiving data indicating a position of a reference device coupled to a tool”
“determining a first anatomical orientation of the target bone relative to the reference device based on the pre-operative image of the target bone and the first intraoperative data indicating landmark locations of the target bone”
“determining a position of the tool relative to the surgical trajectory in the common coordinate reference frame based on the position of the reference device”.
While the Specification does appear to disclose the aforementioned three limitations individually, these are not all the same reference device; i.e., limitations (a), (b), (c) appear to refer to at least two of three different reference devices disclosed in the Specification: a reference device (1030a) attached to the patient pelvis (52) to track the location of the patient pelvis, a reference device (1030b) attached to a probe (70) to establish the location of landmarks on the pelvis and/or establish the plane of the table (12) as a reference surface, and a reference device (1030c) coupled to a surgical tool (80) to track the location of surgical tool.
While the reference device recited in limitation (c) may correspond to any of the three aforementioned references devices, the reference device recited in limitation (a) appears to correspond to the reference device attached to the surgical tool (i.e., reference device 1030c), while reference device recited in limitation (b) appears to 
 
Regarding claim 23, the Specification are originally filed does not disclose (or reasonably suggest to the ordinarily skilled artisan that the inventor possessed) the combination of the following limitations of claim 23:
“receiving data indicating a positon of a second reference device coupled to a tool”
“determining a first anatomical orientation of the target bone based on the first intra-operative data and the position of the reference device[1]”
“determining a position of the tool relative to the surgical trajectory in the common coordinate reference frame based on the position of the second reference device”
While the Specification does appear to disclose the aforementioned three limitations individually, these are not all the same reference device; i.e., limitations (a), (b), (c) appear to refer to at least two of three different reference devices disclosed in the Specification: a reference device (1030a) attached to the patient pelvis (52) to track the location of the patient pelvis, a reference device (1030b) attached to a probe (70) to establish the location of landmarks on the pelvis and/or establish the plane of the table (12) as a reference surface, and a reference device (1030c) coupled to a surgical tool (80) to track the location of surgical tool.


Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive.
While the amendments appear to overcome all the previously raised rejections, the amendments give rise to new issues (see rejections under §112(b) and §112(a) articulated above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation of “the reference device” is being construed for the purposes of examination as referring to the second reference device (see §112(b) rejection above).